{¶ 18} I concur in cases C-03CRB-20141B and C-03CRB-20141C. The state simply presented no evidence on these charges. But I dissent on the remaining charge. *Page 413 
 {¶ 19} I am not certain that the trial court had the authority to ban all nonharmful contact with other family members who were not alleged victims.8 When the alleged offender has not been alleged to be a threat to his children, how can he be banned from contacting them?
 {¶ 20} A court may issue a temporary protection order that contains terms designed to ensure the safety and protection of the complainant, alleged victim, or a family or household member.9 Here, the court prohibited Frazier from contacting any members of his family, including by "telephone, fax, e-mail, voice mail, delivery service writings, or communications by any other means in person or through another person." This prohibition was not designed to ensure the safety and protection of anybody: the order was a shotgun where a rifle was needed.
 {¶ 21} R.C. 2919.26(C)(1) states: "If the court finds that the safety and protection of the complainant, alleged victim, or any other family or household member of the alleged offender may be impaired by the continuedpresence of the alleged offender, the court may issue a temporary protection order * * * that contains terms designed to ensure the safety and protection of the complainant, alleged victim, or the family or household member * * *." (Emphasis added.) The statute is premised upon the need to physically separate the alleged offender from the alleged victim.
 {¶ 22} A boilerplate order banning any contact with people who are not alleged to be in danger has no statutory or commonsense support. Can a defendant not arrange with someone — say a mother-in-law — to have money delivered for the support of his children? Is sending a note saying, "Here's some money to help while I'm locked out" and enclosing cash a violation? It would seem so. Sending a birthday gift to a child would also be contact. But the statute seems to focus on physical contact or proximity — the crime is physical harm. Of course, a phone call that includes a threat of imminent physical harm would itself be a crime.10
 {¶ 23} But I am unable to agree with the majority's notion that "the letter itself could have been reasonably deemed an attempt to defy the court's order and to cause Rita Frazier and the other members of the family emotional distress or psychological harm." He simply said that he missed his children.
 {¶ 24} Of course, Frazier did not challenge the terms of the TPO, or raise its possible invalidity in this appeal — in fact he signed the TPO, seemingly agreeing *Page 414 
to its terms — so the issue awaits another day. But I question whether the court overstepped its authority in issuing a shotgun ban on any contact.
 {¶ 25} And Frazier's crime — if there was one — was obviously not the worst form of the offense. When sentencing for a misdemeanor, "[a] court may impose the longest jail term * * * only upon offenders who commit the worst forms of the offense or upon offenders whose conduct and response to prior sanctions for prior offenses demonstrate that the imposition of the longest jail term is necessary to deter the offender from committing a future crime."11
 {¶ 26} While no findings on the record are necessary to support a maximum sentence for a misdemeanor, the record must actually support the sentence. The record here does not demonstrate that Frazier's conduct or response to any prior sanctions warranted the maximum sentence.
 {¶ 27} So the trial court must have found that sending innocuous letters addressed to a cat was the worst form of violating a TPO.
 {¶ 28} I would hold that the trial court erred in sentencing Frazier to the maximum term, and remand for resentencing. Or maybe we should hold that the conduct here was so innocuous that it is not a crime at all.
 {¶ 29} Either way, I dissent from the majority's affirmance of the conviction in C-03CRB-20141A.
8 See R.C. 2919.26(C)(1).
9 Id.
10 See R.C. 2917.21.
11 R.C. 2929.22(C). *Page 415